Citation Nr: 0502118	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  04-23 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for mechanical 
lower back pain with lumbar disc disease, currently rated as 
40 percent disabling.

3.  Entitlement to an increased evaluation for right shoulder 
impingement syndrome, status post acromioplasty with scar, 
and degenerative arthritis, currently rated as 40 percent 
disabling.

4.  Entitlement to an increased evaluation for a right knee 
disability to include retropatellar femoral syndrome, 
currently rated as 10 percent disabling.

5.  Entitlement to an increased evaluation for a left knee 
disability to include retropatellar femoral syndrome, 
currently rated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
December 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of November 2002 of the 
Atlanta, Georgia, Regional Office (RO), of the Department of 
Veterans Affairs.  

In October 2004, the veteran and his wife testified at a 
hearing on appeal before the undersigned Veterans Law Judge.  
A transcript of that hearing has been included in the claims 
folder for review.  The Board notes that the veteran has 
raised the issue of entitlement to a total disability 
evaluation based on individual unemployability due to the 
veteran's service-connected disabilities.  This issue has not 
been fully developed by the RO and is referred back to the RO 
for said development along with any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  Furthermore, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims, although the 
ultimate responsibility for furnishing evidence rests with 
the appellant.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issues on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  

The veteran's service-connected back disability has been 
classified as mechanical lower back pain with lumbar disc 
disease.  The rating criteria pertaining to back disorders, 
including intervertebral disc syndrome (IDS), were amended 
effective September 23, 2002.  See 67 Fed. Reg. 54,345-49 
(August 22, 2002), and again on September 26, 2003.  See 68 
Fed. Reg. 54,454-58 (August 27, 2003).  It is true that the 
veteran has been informed of the change; this was 
accomplished through the Statement of the Case (SOC), dated 
May 2004.  However, it is unclear from a reading of the VA 
orthopedic examination accomplished in August 2003 whether 
the examiner examined the veteran with those revisions in 
mind.  As such, the Board concludes that another examination 
must be accomplished so that the changes may be adequately 
addressed in the medical findings (and subsequently the 
Board's decision).  

Hence, the Board believes the appellant should undergo 
additional medical examinations in order to obtain additional 
medical evidence and to resolve any previous unclear findings 
that may exist concerning his service-connected back 
disorder.  Green v. Derwinski, 1 Vet. App. 121 (1991) 
(fulfillment of the statutory duty to assist "includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
38 C.F.R. § 4.2 (2004) ("if the [examination] report does 
not contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (2004) (the examiner must give 
a "full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.  By remanding the claim for said examinations, 
clinical findings addressing the revised rating criteria, 
which include both orthopedic and neurologic criteria, will 
be obtained and the VA will have a more complete picture of 
the veteran's disability.  

The veteran should also undergo additional medical testing 
with respect to his claims involving the right shoulder and 
both knees.  Although the veteran underwent examination of 
the knees and shoulder in August 2003, that examination does 
not appear to have sufficiently complied with the 
requirements delineated by the United States Court of Appeals 
for Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  A review of the examination report does not 
show the effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  Based upon the evidentiary 
record in the instant case, as discussed above, and in light 
of the applicable provisions of the VCAA, it is the Board's 
opinion that a new examination should be accomplished before 
the Board issues a determination on the merits of veteran's 
claims seeking increased evaluations for his service-
connected bilateral knee and shoulder disabilities.  

Finally, the veteran underwent a VA hypertension examination 
in September 2003.  This examination was done for rating 
purposes.  However, the examiner admitted that the veteran's 
medical records were not reviewed or "available".  
Moreover, there is no indication in the report that the 
examiner, prior to the actual examination, reviewed the 
claims folder.  The Board believes the appellant should 
undergo another cardiology examination in order to obtain 
additional medical evidence and to ensure that the Board has 
contemporaneous reports that document the veteran's symptoms 
and manifestations produced by the hypertension.  By 
remanding the claim for said examinations, recent clinical 
findings will be obtained, the veteran's previous medical 
history will be considered, and the VA will have a more 
complete picture of the veteran's disabilities.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since July 
2003 for the service connected 
disabilities that are subject to this 
appeal, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2004).

2.  After the veteran's medical records 
have been obtained and the veteran has 
been informed of the provisions of the 
VCAA, the RO should schedule the veteran 
for neurology and orthopedics 
examinations.  

a.  Lower Back.  With respect to the 
veteran's disability of the lumbar 
segment of the spine, the veteran should 
undergo VA examinations by an orthopedist 
and a neurologist in order to determine 
the nature and severity of his lower back 
disability.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  In 
addition to x-rays, any other tests and 
studies deemed necessary should be 
accomplished at this time.  

The orthopedist and neurologist should 
specifically comment on whether the 
veteran now suffers from degenerative 
disc disease of the back along with any 
other manifestations and symptoms 
produced by the service-connected 
disability.  Readings should be obtained 
concerning the veteran's range of motion 
of the lower back and any limitation of 
function of the parts affected by 
limitation of motion.  The examiners 
should also be asked to include the 
normal ranges of motion of the lower 
back.  Additionally, the examiners should 
be requested to determine whether the 
lower back exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.

The orthopedist should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  

If the neurologist determines that the 
veteran is now suffering from an 
intervertebral disc syndrome of the 
lumbar segment of the spine, the examiner 
should discuss the total duration of any 
incapacitating episodes (number of days) 
in the past twelve (12) months, as well 
as comment on any related chronic 
orthopedic or neurological 
manifestations.  An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician.  Chronic 
orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological manifestations and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  Comments 
should also be provided as to whether the 
veteran experiences symptoms compatible 
with severe, recurring attacks, with 
intermittent relief or pronounced 
intervertebral disc syndrome compatible 
with sciatic neuropathy, muscle spasms, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.  

The claims folder and this Remand must be 
made available to the examiners for 
review prior to the examination.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  

b.  Knees and Right Shoulder.  

(1)  The veteran should also be afforded 
orthopedic and neurological examinations 
to assess the nature and severity of his 
service-connected bilateral knee and 
right shoulder disabilities.  

The examiners should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  In addition 
to X-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time.

The orthopedist should specifically 
comment on whether the veteran now 
suffers from degenerative joint disease 
of the knees and right shoulder along 
with any other manifestations and 
symptoms produced by the disabilities.  
The veteran's knees and shoulder should 
be examined for degrees of range of 
motion and any limitation of function of 
the parts affected by limitation of 
motion.  The examiner should also be 
asked to include the normal ranges of 
motion of the knees and shoulder.  
Additionally, the examiner should be 
requested to determine whether the knees 
and/or shoulder exhibits weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  

The neurologist should comment on any 
scarring or nerve involvement with 
particular emphasis placed on the right 
shoulder.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

The claims folder and this Remand must be 
made available to the examiners for 
review prior to the examination.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  

c.  Hypertension.  

Following completion of the above 
development, the RO should schedule the 
appellant for a cardiology examination, 
by an appropriate specialist, in order to 
determine the severity of his service-
connected hypertension.  The examiner 
should be given a copy of this remand and 
the appellant's entire claims folder.  
The examiner should be requested to 
review the appellant's medical history, 
including those records prepared by V. 
Gomez, M.D., from the Satilla Regional 
Medical Center, prior to conducting the 
examination and state that this has been 
accomplished.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  

The examiner should express an opinion as 
to whether the appellant now suffers from 
hypertension, along with any other heart 
disability, and if he does suffer from 
another heart disability, the examiner 
should comment on the etiology of any 
other heart disability, not including 
hypertension.  If these matters cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

